Citation Nr: 0524248	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  97-32 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980, and from November 1990 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that declined to reopen a claim of entitlement 
to service connection for bilateral hearing loss.  In a 
decision dated August 2004, the Board reopened the claim and 
remanded the case to the Appeals Management Center (AMC) in 
Washington, D.C., for further development. 

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran and his representative if further action is 
required on their part.


REMAND

In August 2004, the Board remanded the case to the RO via the 
AMC in order to obtain medical examination and opinion.  The 
AMC has returned the case to the Board indicating that the 
veteran failed to report for VA examination as scheduled, 
although the June 2005 Supplemental Statement of the Case 
(SSOC) acknowledges that the notice to report for VA 
examination was "erroneously" dated after the date of 
examination.  The veteran has argued that he did not receive 
his notice to report for VA examination.  The notice letter 
is facially defective, and the presumption of regularity does 
not attach in this case.  As such, the Board remands this 
case to the RO via the AMC for compliance with its previous 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(a remand by the Board confers upon a claimant the right to 
VA compliance with the remand orders, and imposes on VA a 
concomitant duty to ensure compliance with those terms).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should associate with the claims 
folder the veteran's VA clinic records since 
April 2005.

2.  After the receipt of any additional evidence, 
the RO should schedule a VA ear examination, to 
include audiological testing.  The claims folder 
must be reviewed.  After the audiological testing 
is conducted, the ear examiner should review the 
veteran's medical records and offer an opinion as 
to any relationship between current hearing loss 
and either period of service (from September 1976 
to September 1980 and from November 1990 to July 
1991).  In doing so, the examiner should discuss 
the likely time of onset of the veteran's hearing 
loss and if existing at entrance into either 
period of service, whether it had increased in 
severity by the time of either service discharge.  
If the veteran has hearing loss which was neither 
manifested in or aggravated during service, the 
examiner should state whether it is as likely as 
not (probability of at least 50 percent) that the 
hearing loss is secondary to or aggravated by his 
service-connected tinnitus.  If the examiner 
finds that it is not feasible to answer a 
particular question or follow a particular 
instruction, he or she should so indicate and 
provide an explanation.

If the veteran fails to report for VA 
examination, the RO should associate with the 
claims folder the notice of scheduled examination 
sent to the veteran.

3.  Following completion of the foregoing, the RO 
should readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
a supplemental statement of the case (SSOC).  The 
appellant and his representative should be 
allowed an appropriate period of time for 
response

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


